Name: Commission Regulation (EEC) No 3522/82 of 21 December 1982 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain, Portugal and Egyptt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/ 20 Official Journal of the European Communities 29 . 12. 82 COMMISSION REGULATION (EEC) No 3522/82 of 21 December 1982 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain, Portugal and Egypt Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regulations should therefore be extended for an addi ­ tional period, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having regard to the opinion of the Advisory Committee set up by Article 5 of that Regulation , Whereas Commission Regulation (EEC) No 2819/79 (2), the period of validity of which was last extended and amended by Regulation (EEC) No 3521 /82 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulations (EEC) No 3044/79 (4), (EEC) No 3045/79 0, (EEC) No 3046/79 (6), and (EEC) No 1782/80 I7), the Commission established Community surveillance of imports of certain textile products originating respectively in Malta, Spain , Portugal and Egypt ; whereas those Regulations expire on 31 December 1982 ; Community surveillance of imports of certain textile products originating in Malta, Spain, Portugal and Egypt established respectively by Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 is hereby extended until 31 December 1983 . Article 2 This Regulation shall enter into force on 1 January 1983 . It shall apply with effect until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2. 1982, p . 1 . 4 OJ No L 320, 15 . 12 . 1979 , p . 9 . (3) See page 14 of this Official Journal . (4) OJ No L 343, 31 . 12. 1979, p . 8 . 0 OJ No L 343, 31 . 12. 1979, p . 11 . (6) OJ No L 343 , 31 . 12 . 1979, p . 12 . O OJ No L 174, 9 . 7 . 1980 , p . 16 .